DETAILED ACTION
Status of Claims
The following is an Allowability Notice for Application #16/253,488 following Applicant’s filing of a response to a non-final office action on 04/26/2021.  This application was originally filed on 01/22/2019.  
Claims 1-6, 8-9, and 11-12 are now pending and have been being examined.
Claims 7 and 10 have been cancelled by the applicant.



Allowable Subject Matter
Claims 1-6, 8-9, and 11-12 are allowed.



Reasons for Allowance

The claimed invention teaches a system and method for computing a new insurance inquiry response to a new insurance inquiry using a trained protocol.  Insurance attributes and insurance attribute values are extracted from a received insurance claim to retrieve at least one inquiry related to the insurance claim and at least one inquiry result in response to the inquiry as well as insurance repository historical insurance data related to the insurance claim.  A difference between the at least one inquiry result and a claim result provided as a result of the insurance claim is then computed.  A plurality of insurance conditions relevant to the claims result and the at least one inquiry result is then identified 
The new inquiry response is advantageous in its ability to identify an insurance condition that affected the difference between historical inquiry results and claim results by analyzing inquiries and liability limit values, and aggregated compensation values paid prior to a time of inquiry and paid prior to a time of insurance claim.  
The closest prior art, Haller, Jr., Pre-Grant Publication No. 2015/0213556 A1, teaches computing differences between initial and final settlement amounts in insurance claim payouts to rank estimate accuracy and optimize the estimates.  od standing.  Coupons and discounts can be presented to the mobile device by the merchant.  Leise, Patent No. 10,387,963 B1 teaches training a protocol model for an insurance inquiry response system.  Schumann Jr., Pre-Grant Publication No. 2013/0317860 A1 teaches training of a protocol model for insurance quotes based on customer similarity and past historical quote data.  None of the cited references teach alone or in combination “identifying at least one insurance condition effecting the difference by analyzing data comprising the at least one inquiry and the plurality of insurance conditions, wherein the plurality of insurance 
Under Step 1 of the 101 eligibility analysis, Independent claim 8 is directed to a statutory category for patentability under 35 U.S.C. 101.  The claim is directed to a method or process and therefore is eligible under Step 1 of the analysis.  Claims 1 and 11 are directed to systems comprising at least one processor.  Therefore, the claims are interpreted as  apparatuses.  An apparatus is a statutory category for patentability, and the claims are therefore eligible under Step 1 of the analysis.    
Step 2A, Prong 1 of the analysis under 35 USC 101 led the examiner to determine that the claims are not directed to an abstract idea because the claims are not directed to an organization of human activity, a mental process, a mathematical formula, or other ineligible categories of subject matter.  The claims integrate the training of a protocol model in order to dynamically respond to a new insurance inquiry.  While a human operator could general learn and make judgments on future inquiry responses in their mind and the claims are generally associated with providing insurance quotes, the use of the trained protocol model following identification of an insurance condition affecting the calculated difference and then using that model in a further new inquiry response goes beyond simply conventional computer functioning or automating an abstract idea.  Therefore, the claims are considered to be patent eligible at Step 2A, Prong 1 of the analysis.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F, 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314